 AMERICAN-REPUBLICAN, INC.43American-Republician,IncorporatedandWaterbu-ry Typographical Union No.329, affiliated withInternationalTypographicalUnion,AFL-CIO;andLithographers and Photoengravers Interna-tionalUnion,AFL-CIO,Petitioners.Cases1-RC-9817 and 1-RC-9859April 25, 1968DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNUpon separate petitions duly filed under Section9(c) of the National Labor Relations Act, asamended, a consolidated hearing was held beforeHearing Officer Arthur I. McGurty of the NationalLabor Relations Board. Following the hearing andpursuant to Section 102.67(h) of the NationalLabor Relations Board Rules and Regulations, Se-ries 8, as amended, and by direction of the ActingRegional Director for Region 1, this case was trans-ferred to the National Labor Relations Board fordecision. Petitioners and the Employer filed briefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, including thebriefs of the parties, the Board finds:1.The parties stipulated, and we find, that theEmployer is engaged in commerce within the mean-ing of the Act, and that it will effectuate the poli-cies of the Act to assert jurisdiction herein.2.The record shows, and we find, that both Peti-tioners are labor organizations within the meaningof Section 2(5) of the Act. Petitioners claim torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of certain employees oftheEmployer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.4.Waterbury Typographical Union No. 329, af-filiatedwith International Typographical Union,AFL-CIO (herein referred to as TypographicalUnion), petitioned to represent a unit of proofroomand photoengraving employees at the Employer'snewspaper publishing plant in Case 1-RC-9817.On November 29, 1967, the Employer and Typo-graphical Union executed a Stipulation for Certifi-cation Upon Consent Election which contained thefollowing bargain unit:All production department employees employedby the Employer at its Waterbury, Connecticut,facility, but excluding all office clerical employees,all professional employees and all employees in thenews department; business office department; ad-vertising department (including local display, na-tional and classified); composing room; buildingservice department; dispatch department; stereo-typingdepartment;pressroom and circulationdepartment (including mailroom and newspaperand newsprint delivery); guards and all supervisorsas defined in the Act.'The Acting Regional Director approved the stipula-tion on December 1, 1967, and the election was setfor December 14, 1967. On December 8, 1967, theLithographersandPhotengravers InternationalUnion, AFL-CIO (herein referred to as LPIU),filed a petition for a unit of "All photoengravingemployees of the Employer at its Waterbury, Con-necticut, facility, but excluding all other employees,guards and supervisors as defined in the Act" inCase 1-RC-9859.The Typographical Union and the Employer urgethat the LPIU petition be dismissed as untimely.However, the LPIU petition preceded the date setfor the election and raised a substantial question asto the appropriateness of the bargaining unit. Inabuse of discretion for the Regional Director torevoke his approval of the stipulation in Case1-RC-9817 and proceed to a hearing on mattersraised by both petitions.2The Employer publishes a morning (Republican),an evening (American), and a Sunday (Repub-lican)newspaper.The mechanical printing op-erationsarehandled by the following depart-ments: stereotyping, composing room, pressroom,engraving,and proofreading. At present, the em-ployeesinthestereotypingdepartmentarerepresented by Waterbury Stereotypers Union No.152, International Stereotypers and ElectrotypersUnion of North America; the pressroom employeesare represented by International Printing Pressmenand Assistants Union of North America; and thecomposing room employees are represented byWaterbury Typographical Union No. 329, ITU, a'At the hearing the petition in Case 1-RC-9817 was amended to con-form to this unit.2 See, e g ,Oroply Corporation,121 NLRB 1067,1068,InternationalHarvester Company,103 NLRB 716, 717.171 NLRB No. 12 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDpetitioner herein.3 Employees in the mechanical de-partments who are not represented are: 7 photoen-gravers, 13 proofreaders, 2 metal smelters or pigmolders (1 full time, 1 part time), 4 janitors-watchmen, and an electrician.In the newspaper industry the Board usually findsseparate units of the various mechanical depart-ment crafts to be appropriate for bargaining. SeeGarden Island Publishing Co., Ltd.,154 NLRB 697,698.However, these units may be joined wherethere is no objection from the employer or fromanother union seeking to represent a separate craft.There is such objection in this case. Also, it is clearthat the Employer's photoengraving employees areengaged in the distinct, skilled work of makingphotoengraving plates. They work under separatesupervision in a room located some 69 feet fromthe composing room where the proofreaders work.There is no transfer or interchange betweenphotoengraving and proofreading jobs, and thereare few, if any, on-the-job contacts between thetwo. The skills, training, hours, and wage scales forphotoengraving and proofreading are markedly dif-ferent.We accordingly find merit in LPIU's objec-tion to joining the proofreaders and photoengraversinto a single unit.' As the record does not supportthe appropriateness of the unit requested therein,we shall dismiss the petition in Case 1-RC-9817.5Inasmuch as the LPIU has requested a unit ap-propriate for bargaining (seeGarden Island Publish-ing, supra),we shall direct an election in the follow-ing unit which we find appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act:All photoengraving employees of the Employerat itsWaterbury, Connecticut, facility excluding allother employees, guards, and supervisors as definedin the Act.In view of the Typographical Union's interest inrepresenting these employees, albeit in anothergrouping, we have provided for its participation inthe election in Case 1-RC-9859, with the right towithdraw from the ballot upon written notice to theRegional Director for Region 1 within 5 days fromthe date of this Decision and Direction of Election.[Direction of Elections omitted from publica-tion. ]'The Typographical Union contract for the composing room employeesexcludes from coverage"proofreading and the making of sterotypes andphoto-engravings"as well as"Janitors,metal smelters and office boys whocarry copy, cuts and proofs to and from and in the composing room "The officeboys were included in a news and editorial department unitwhich,as a result of a February 21, 1968, election,is now represented byAmerican NewspaperGuild, AFL-CIO, CLC,Case I-RC-9792Neither Petitioner has ever represented a unit confined solely tophotoengravers and proofreaders5The Typographical Union proposed no alternative unit to the onefound inappropriate hereinsAn election eligibility list,containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional Directorfor Region I within 7 days after the date of this Decision and Direction ofElection The Regional Director shall make the list available to all partiesto the election No extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstances Failure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filedExcelsior Undersear Inc ,156 NLRB1236